DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.
 
Election/Restrictions
Claims 2-6 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse of the clamping coupler of Figures 2 and 4A-6F (Species II) in the reply filed on August 9, 2021.

Claim Objections
Claim 18 is objected to because at line 13, “and” should be deleted, as it is already used in line 12. Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 7-13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0016878 (Isaacson) in view of US 5,851,084 (Nishikawa).
Regarding claim 1, Isaacson discloses a clamping coupler for a hobby servo motor (see Figures 1-4, 7, 14, and 15, where Figures 1-4 and 14 show the intended use of the clamping coupler, Figure 7 provides additional reference numerals, and Figure 15 is relied on for showing an embodiment with first and second deformable components) comprising:
a body (34’);
a first body portion (60’) and a second body portion (62’) separated by a gap (58’);
a first gap (58’) extending in a first direction (see annotated Figure 1 below);
a second gap (58’) extending in a second direction that is opposite the first direction (see annotated Figure 1 below);
an aperture (formed through 34’) configured to receive a shaft (10) of the hobby servo motor, the aperture defined, at least in part, by the first body portion, second body portion, the first gap, and the second gap;
a first fastener (36’) coupled to the first body portion and the second body portion, that when actuated exerts a first force on the first body portion that moves the first body portion towards the second body portion (an inherent feature in that the first fastener connects the two body portions and moves one body portion towards the other, and as such, the two body portions move relative to one another; see Figure 15); and
a second fastener (36’) disposed opposite the first fastener coupled to the second body portion and the first body portion, that when actuated exerts a second force on the second body portion that moves the second body towards the first body portion (an inherent feature in that the first fastener connects the two body portions and moves one body portion towards the other, and as such, the two body portions move relative to one another; see Figure 15).

    PNG
    media_image1.png
    472
    874
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 15 of Isaacson
Isaacson does not expressly disclose the second fastener being disposed in an opposite orientation to the first fastener.
Nishikawa teaches a clamping coupler (31; see Figure 7), where a first fastener (37A) couples to a first body portion and a second body portion, that when actuated exerts a first force on the first body portion that moves the first body portion towards the second body portion; and
a second fastener (37B) disposed in an opposite orientation the first fastener coupled to the second body portion and the first body portion, that when actuated exerts a second force on the second body portion that moves the second body towards the first body portion (see Figure 7).
Nishikawa teaches this opposite orientation ensures the squeezing performance of the clamping coupler is not different dependently on the direction of load torque (see column 12, lines 6-14). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping coupler of Isaacson such that the second fastener is disposed in an opposite orientation to the first fastener, as taught in Nishikawa, in order to ensure the squeezing performance of the clamping coupler is not different dependently on the direction of load torque.
Regarding claim 7, Isaacson teaches the first and second fasteners (36’) are positioned relative to one another such that they both fall within an imaginary plane that is oriented so as to be perpendicular to an imaginary center line axis that runs through the aperture (formed through 34’; see Figure 15).
Regarding claim 8, Isaacson teaches an axis of rotation of the first fastener (36’) is substantially parallel relative to a centerline axis that runs through the aperture (formed through 34’; see annotated Figure 2 below), the body (34’) comprises an extrusion that extends around the aperture (see Figure 15).

    PNG
    media_image2.png
    534
    612
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 15 of Isaacson
Regarding claim 9, Isaacson teaches an axis of rotation of the second fastener fastener (36’) is substantially parallel relative to a centerline axis that runs through the aperture (formed through 34’; see annotated Figure 2 above).
Regarding claim 10, Isaacson teaches a center of mass is located on a rotational axis of the clamping coupler (an inherent feature in that the clamping coupler is symmetrical).
Regarding claim 11, the combination of Isaacson and Nishikawa teaches the body (34’ of Isaacson) comprises plastic (see column 23, lines 45-51 of Nishikawa).
Regarding claim 12, Isaacson teaches an imaginary plane that passes through the first and second fasteners (36’) is oriented so as to be substantially perpendicular relative to a rotational axis of the clamping coupler (see Figure 15).
Regarding claim 13, Isaacson discloses a shaft-accessory coupling system (see Figures 1-4, 7, 14, and 15, where Figures 1-4 and 14 show the intended use of the clamping coupler, Figure 7 provides additional reference numerals, and Figure 15 is relied on for showing an embodiment of the coupler with first and second deformable components) comprising:
a shaft (10);
a coupler (34’) comprising:
an aperture (formed through 34’);
a clamp (formed by deformable portions 60’, 62’) disposed around the aperture and configured to tighten and reduce a cross sectional area of the aperture (see paragraph [0040]), the clamping comprising:
a first gap (58’) in the coupler extending from the aperture in a first direction (see annotated Figure 1 above);
a second gap (58’) in the coupler extending from the aperture in a second direction that is opposite the first direction (see annotated Figure 1 above);
accessory mounting apertures (52; see Figure 7) configured to receive coupling fasteners that couple an accessory to the coupler (see, e.g., Figures 3 and 14);
wherein the shaft is received by the aperture and secured in the aperture by the tightening of the clamp and when the clamp is tightened, positions of the accessory mounting apertures relative to one another remain substantially constant (see, e.g., Figures 3 and 14); and
wherein a size of the first gap is reduced by tightening a first fastener (36’) and wherein a size of the second gap is reduced by tightening a second fastener (36’),
wherein the first and second gaps are positioned between a first (60’) and a second (62’) body portion of the clamp, the first and second body portions both being integrally formed portions of the clamp (once connected, the first and second body portions becoming a single, integral structure as set forth in paragraph [0044]).
Isaacson does not expressly disclose the second fastener being disposed in an opposite orientation to the first fastener.
Nishikawa teaches a clamping coupler (31; see Figure 7), where a first fastener (37A) couples to a first body portion and a second body portion, that when actuated exerts a first force on the first body portion that moves the first body portion towards the second body portion; and
a second fastener (37B) disposed in an opposite orientation the first fastener coupled to the second body portion and the first body portion, that when actuated exerts a second force on the second body portion that moves the second body towards the first body portion (see Figure 7).
Nishikawa teaches this opposite orientation ensures the squeezing performance of the clamping coupler is not different dependently on the direction of load torque (see column 12, lines 6-14). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft-accessory coupling system of Isaacson such that the second fastener is disposed in an opposite orientation to the first fastener, as taught in Nishikawa, in order to ensure the squeezing performance of the clamping coupler is not different dependently on the direction of load torque.
Regarding claim 16, Isaacson teaches coupler (34’) is rotationally balanced about the shaft (10; see, e.g., Figures 2 and 14).
Regarding claim 18, Isaacson discloses a method of securing an accessory to a shaft (see Figures 1-4, 7, 14, and 15, where Figures 1-4 and 14 show the intended use of the clamping coupler to couple an accessory to a shaft, Figure 7 provides additional reference numerals, and Figure 15 is relied on for showing an embodiment of the coupler with first and second deformable components), the method comprising:
fitting a coupler (34’) onto the shaft (10);
securing the coupler onto the shaft, wherein securing the coupler onto the shaft comprises actuating a clamp of the coupler (via fasteners 36’);
coupling the accessory onto the coupler (see Figure 14);
securing the accessory onto the coupler (via tightening of fasteners 36’); and
wherein actuating the clamp of the coupler comprises tightening a first fastener (36’) of the clamp to close a first gap (58’) of the clamp and tightening a second fastener (36’) of the clamp, that is opposite to the first fastener to close a second gap (58’) of the clamp, such that a center of mass of the coupler is maintained (see NOTE below) and a friction between the coupler and the shaft is increased (see paragraph [0040] and annotated Figure 1 above), and
wherein tightening the first fastener causes a first body portion (60’) to move, the first body portion being separate from a second body portion (62’) that moves when the second fastener is tightened (the body portions being moved relative to each other upon tightening as set forth in paragraphs [0043]-[0044]).
NOTE: It is to be noted that a center of mass is an inherent feature of an object and as such will always be present (i.e. “maintained”).
Isaacson does not expressly disclose the second fastener being disposed in an opposite orientation to the first fastener.
Nishikawa teaches a clamping coupler (31; see Figure 7), where a first fastener (37A) couples to a first body portion and a second body portion, that when actuated exerts a first force on the first body portion that moves the first body portion towards the second body portion; and
a second fastener (37B) disposed in an opposite orientation the first fastener coupled to the second body portion and the first body portion, that when actuated exerts a second force on the second body portion that moves the second body towards the first body portion (see Figure 7).
Nishikawa teaches this opposite orientation ensures the squeezing performance of the clamping coupler is not different dependently on the direction of load torque (see column 12, lines 6-14). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Isaacson such that the second fastener is disposed in an opposite orientation to the first fastener, as taught in Nishikawa, in order to ensure the squeezing performance of the clamping coupler is not different dependently on the direction of load torque.
Regarding claim 19, Isaacson teaches the accessory is selected from a group consisting of: a wheel, a gear, a sprocket, a bracket, and an arm (see Figure 13).
Regarding claim 20, Isaacson teaches coupling the accessory onto the coupler (34’) comprises mating an accessory feature of the accessory to a coupler feature of the coupler, wherein mating of the accessory feature and the coupler feature ensures a single mated orientation of the accessory and the coupler (via mounting apertures 52, and flats formed on the aperture of the coupler).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Isaacson and Nishikawa.
The combination of Isaacson and Nishikawa teaches the shaft-accessory coupling system of claim 13, but does not expressly disclose a spacing of the accessory mounting apertures is substantially a 0.544 inch by 0.544 inch square.
Isaacson however does teach the mounting apertures are circumferentially spaced at equal intervals and the number of accessory mounting apertures can be varied (see paragraph [0031]). As such, Isaacson contemplates four mounting apertures forming a square shape.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. spacing of mounting apertures) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling system of the combination of Isaacson and Nishikawa such that a spacing of the accessory mounting apertures is substantially a 0.544 inch by 0.544 inch square, as such a modification involves only routine skill in the art.

Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive.
As to claim 1, Applicant asserts, on pages 6-7, that the first (60’) and second (62’) body portions of Isaacson are separable from one another as set forth in paragraph [0044], and therefore cannot read on claim 1. While the Examiner notes the first and second body portions are separable from one another as asserted by Applicant, this does not preclude the clamp of Isaacson from reading on the limitations of claim 1. Claim 1 simply requires the body portions be movable toward each other as a result of a force exerted on the body portions during tightening of the first and second fasteners. The Examiner notes the movement of the second body portion (62’) along the clamping coupler imparts a relative movement of one of the body portions relative to the other, and vice versa during said tightening. It appears as though Applicant is arguing that the claim requires both the first and second body portions to move relative to the body of the clamping coupler itself during tightening. However, this limitation is not found in the claim. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner notes this response also applies to Applicant’s arguments set forth regarding claim 18 on page 8.
As to claims 7-9, Applicant asserts, on pages 7-8, that the prior art does not meet the newly added limitations for similar reasons to those argued for claim 1. The Examiner respectfully disagrees and directs Applicant’s attention to the rejections of those claims set forth above, as well as the response to the arguments to claim 1.
As to claim 13, Applicant asserts, on page 8, that Isaacson fails to disclose the first and second body portions being integrally formed portions of the clamp. The Examiner respectfully disagrees and notes that once connected, the first and second body portions becoming a single, integral structure as set forth in paragraph [0044]). The Examiner notes that if Applicant wishes to impart the structure of the first and second body portions being initially formed as a single part during manufacture, the claim should be amended from “integrally formed” to --monolithically formed--.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
October 20, 2022